1    McGREGOR W. SCOTT
     United States Attorney
2    KIMBERLY A. SANCHEZ
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5    Attorneys for Plaintiff
     United States of America
6
                                    IN THE UNITED STATES DISTRICT COURT
7
                                        EASTERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA,                              CASE NO. 1:19-CR-00151 DAD-BAM
9
                                   Plaintiff,               STIPULATION AND ORDER TO VACATE STATUS
10                                                          CONFERENCE AND SET CHANGE OF PLEA
                             v.                             HEARING
11
     PHONGSAVANH SAYAVONG,
12
                                  Defendant.
13

14
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States Attorney and
15
     Kimberly A. Sanchez, Assistant U.S. Attorney and Carol Moses, attorney for the defendant, that the status
16
     conference set for December 9, 2019 at 1:00 pm before the Honorable Barbara A. McAuliffe be vacated and
17
     a change of plea hearing be set before the Honorable Dale A. Drozd for January 27, 2020 at 10:00 a.m. The
18
     reason for the request is the parties believe the defendant will be prepared to enter a guilty plea on January
19
     27, negating the need for a status conference on December 9. Defense needs the additional time to prepare to
20
     enter the plea.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

       Stipulation                                          1
30
1           The parties further request the Court to enter an Order finding that the "ends of justice" served by a

2    continuance outweigh the interest of the public and the defendant in a speedy trial, and that the delay through

3    January 27, 2020 is excluded from the Act's time limits pursuant to 18 U.S.C. § 3161(h)(7)(A).

4

5           Dated: December 5, 2019                                 Respectfully submitted,

6                                                                   McGREGOR W. SCOTT
                                                                    United States Attorney
7

8
                                                            By      /s/ Kimberly A. Sanchez
9                                                                   KIMBERLY A. SANCHEZ
                                                                    Assistant U.S. Attorney
10
            Dated: December 5, 2019                                 /s/ Carol Moses
11                                                                  CAROL MOSES
                                                                    Attorney for Defendant
12

13
                                                        ORDER
14
            IT IS SO ORDERED that the 2nd Status Conference currently set for December 9, 2019 be
15
     VACATED and a Change of Plea hearing be set for January 27, 2020 at 10:00 AM before District Judge
16
     Dale A. Drozd. Time is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).
17

18   IT IS SO ORDERED.
19
        Dated:      December 5, 2019                             /s/ Barbara   A. McAuliffe             _
20
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

      Stipulation                                           2
30
